DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 12/23/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020, 11/16/2020, 12/20/2020, 12/22/2020, 12/23/20020, 1/19/2021, and 2/4/2021 was filed after the mailing date of the Non-Final Office Action on 8/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  please change the recitation of “a workpiece” (line 5 of the claim) to “the workpiece” since line 3 of the claim provides antecedent basis for this term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6, and 10:
	These claims refer to “step (B),” which, after amendment, does not exist.  Therefore, the sequence of procedure is not clearly laid out in these claims, because they are done with reference to a step which does not exist.
Regarding claim 5:
	This claim fails to remedy the deficiencies of claim 4, and thus also fails to meet the requirements of this statute.

Allowable Subject Matter
Claims 1-4, 7-9, and 12-21 are allowed.
Claims 1-4, 7-9, and 12-18 contains allowable subject matter since the prior art of record does not disclose or make obvious a method comprising the step of “applying a structure into the still liquid base layer b means of digital print heads, and fixing the structure” in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Claims 19-21 contains allowable subject matter since the prior art of record does not disclose or make obvious a method comprising the step of “applying a structure into the still liquid base layer b means of digital print heads, and fixing the structure” in combination with other features and limitations of claim 19, that makes these claims allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853